 Case 1:20-cv-01114-JTN-SJB ECF No. 23, PageID.88 Filed 03/22/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

CANDY WORKMAN, individually and
on behalf of class members,

              Plaintiffs,                         Case No. 1:20-cv-01114
v.
                                                  HON. JANET T. NEFF
PRIORITY HEALTH MANAGED
BENEFITS, INC. and JOHN DOES 1-10,

              Defendants.


 Adam G. Taub (P48703)                            Robert W. O’Brien (P59127)
 ADAM G. TAUB & ASSOCIATES                        MILLER JOHNSON
 CONSUMER LAW GROUP, PLC                          Attorneys for Defendant Priority Health
 Attorneys for Plaintiffs                         45 Ottawa Avenue, SW – Suite 1100
 17200 West 10 Mile Road – Suite 200              Grand Rapids, MI 49503
 Southfield, MI 48075                             (616) 831-1700
 (248) 746-3790                                   obrienr@millerjohnson.com
 adamgtaub@clgplc.net

 Daniel A. Edelman
 Cathleen M. Combs
 EDELMAN COMBS LATTURNER &
 GOODWIN
 Attorneys for Plaintiffs
 20 S. Clark Street – Suite 1500
 Chicago, IL 60603
 (312) 739-4200
 dedelman@edcombs.com
 ccombs@edcombs.com


             STIPULATED ORDER FOR EXTENSION OF TIME TO FILE
                         RULE 26(a) DISCLOSURES

              Plaintiff, Candy Workman, individually and on behalf of class members, and

Defendant Priority Health Managed Benefits, Inc. (“Priority Health”), through their respective




                                              1
 Case 1:20-cv-01114-JTN-SJB ECF No. 23, PageID.89 Filed 03/22/21 Page 2 of 3




counsel, hereby stipulate, pursuant to Fed. R. Civ. P. 6, to a 14- day extension of time for the

parties to file their Rule 26(a)(1) Disclosures. In support of their stipulation the parties provide:

               1.      The deadline to file Rule 26(a)(1) Disclosures is March 22, 2021.

               2.      This stipulation has been filed prior to the expiration of the period

prescribed for the parties’ disclosures.

               3.      The parties have been working amicably and diligently toward a possible

resolution.

               4.      Good cause for an extension exists because the parties have made

significant progress towards resolution and believe that the matter be resolved in its entirety within

the next 14 days.

               WHEREFORE, Plaintiffs and Defendant Priority Health Managed Benefits, Inc.

stipulate and agree that the time for the parties to file Rule 26(a)(1) Disclosures by 14 days, or up

to and until April 5, 2021.


                                               EDELMAN COMBS LATTURNER & GOODWIN
                                               Attorneys for Plaintiffs


Dated: March 22, 2021                          By:     /s/ Daniel A. Edelman
                                                       Daniel A. Edelman
                                                       Cathleen M. Combs
                                                       20 S. Clark Street – Suite 1500
                                                       Chicago, IL 60603
                                                       (312) 739-4200
                                                       dedelman@edcombs.com
                                                       ccombs@edcombs.com




                                                  2
 Case 1:20-cv-01114-JTN-SJB ECF No. 23, PageID.90 Filed 03/22/21 Page 3 of 3




                                   MILLER JOHNSON
                                   Attorneys for Defendant Priority Health


Dated: March 22, 2021              By:    /s/ Robert W. O’Brien
                                          Robert W. O’Brien (P59127)
                                          45 Ottawa Ave SW, Suite 1100
                                          Grand Rapids, Michigan 49503
                                          (616) 831-1700
                                          obrienr@millerjohnson.com




               IT IS SO ORDERED.



Dated:________________
                                          JANET T. NEFF
                                          United States District Judge




                                      3

MJ_DMS 32984679v1 25131-41
